Citation Nr: 0201593	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  01-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from August 1980 to June 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant is service-connected for a lumbar spine 
disability with psychological components, which is rated as 
60 percent disabling.

3.  The appellant meets the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.  

4.  The appellant graduated from high school and has no 
significant work experience or advanced training; he has not 
worked since his discharge from service in 1981.

5.  The evidence shows that the appellant's service-connected 
disability is of such severity as to preclude substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 2000 VA hospitalization report shows that the 
appellant was hospitalized from June 30, 2000 to July 13, 
2000, for depressive symptoms, including insomnia, decreased 
energy, decreased concentration, and ideas of self-harm by 
crashing his car.  He was also treated for low back pain.

An August 2000 VA social and industrial field survey report 
shows that the appellant graduated from high school and then 
worked as a "pizza man" for about one year prior to 
entering into military service.  He has not been employed or 
received further educational training since his military 
service ended.  During high school, he had worked as an auto 
mechanic and an auto body repairer.  His daily activities 
included spending much time in his bedroom or watching 
television.  He was able to socialize with his family, 
friends, and neighbors; he argued frequently with his spouse.  
He provided negligible assistance for maintenance of the 
household.

At an August 2000 VA spine examination, the appellant 
complained of daily severe low back pain, which radiated down 
his right leg, and weakness in both lower extremities.  He 
was unable to work as an automobile mechanic.  He was unable 
to have sexual relations with his spouse due to severe pain.  
He was unable to walk without assistive devices, such as 
Lofstrand crutches.  He was able to flex his back to 25 
degrees.  He had zero range of motion for extension, lateral 
bending, and rotation.  He also had severe spasms of the 
thoracolumbar muscles.  His lumbosacral spine was flattened, 
and he had dorsolumbar scoliosis.  There was atrophy of the 
left calf and thigh.  The examiner diagnosed left L5 and S1 
radiculopathy, status post lumber laminectomy and spinal 
fusion due to spondylolisthesis in 1982, and 
spondylolisthesis of L5 over S1 and bulging disc of L5-S1.

At an August 2000 VA mental disorders examination, the 
appellant reported that he had been unemployed for 20 years.  
He reported receiving VA compensation and Social Security 
benefits.  He reported insomnia, hearing voices, and suicidal 
ideas.  He stated that he spent his days watching television.  
He denied use of drugs or alcohol, but his urine sample 
tested positive for cannabis.  The appellant was clean, 
adequately dressed and groomed; he used Canadian crutches.  
His mood was slightly anxious, and his affect was 
constricted.  His insight and judgment were fair.  Diagnoses 
included dysthymia and polysubstance abuse.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)).  The appellant 
was notified of the symptomatology necessary to obtain a 
TDIU, and the RO arranged for VA examinations of the 
appellant and a VA social and industrial field survey.  No 
further assistance is necessary to substantiate the 
appellant's claim.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also Green 
v. Derwinski, 1 Vet. App. 121 (1991) (holding that the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Although there is an indication that additional 
medical records are available, specifically because the 
appellant reported at the August 2000 VA mental disorders 
examination that he had just returned from a hospitalization 
in Philadelphia, Pennsylvania, the Board has obtained 
sufficient information to decide the issue before it and, 
because of the favorable nature of the Board's decision, the 
appellant is not prejudiced by the Board proceeding without 
first obtaining the records from this hospitalization.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2001).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2001).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The appellant is service-connected a lumbar spine disability 
with psychological components, which is rated as 60 percent 
disabling.  Therefore, the appellant meets the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a) (2001).

In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

The appellant graduated from high school and has no 
significant work experience or advanced training.  He has not 
worked since his discharge from service in 1981.  The 
appellant is unemployable due to his service-connected 
disability.  The medical evidence of record indicates that he 
is incapable of doing productive work.  His lack of education 
and training limit him to only low-skilled or unskilled 
positions.  The physical symptoms of back disability preclude 
him from performing any manual labor.  The psychological 
symptoms resulting from his back disability leave him 
unrested and anxious.  In short, the preponderance of the 
evidences shows that the appellant is precluded from 
substantially gainful employment.  Although the appellant's 
ability to work is also limited by other issues such as his 
polysubstance dependence, "the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the [aforementioned] 
percentages . . . for the service-connected disability . . . 
are met and in the judgment of the rating agency [the] 
service-connected disabilit[y] render[s] the veteran 
unemployable."  38 C.F.R. § 4.16(a) (2001).  The Board 
concludes that a total disability rating for compensation 
purposes based on individual unemployability is warranted 
under 38 C.F.R. § 4.16.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU) 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.


		
	BETTINA S. CALLAWAY1

	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


